Citation Nr: 1709193	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for service-connected cervical spondylosis with degenerative disc disease of the cervical spine, on an extraschedular basis only.

2. Entitlement to an evaluation in excess of 10 percent for service-connected thoracic spine strain, on an extraschedular basis only.

3. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) prior to October 9, 2014.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.  

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  

This appeal initially came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan.  In August 2014, the Board, in part, denied the Veteran's claim for a rating in excess of 30 percent for service-connected cervical spondylosis with degenerative disc disease of the cervical spine and a rating in excess of 10 percent for service-connected thoracic spine strain.  The Veteran appealed the denial of the increased ratings to the Court of Appeals for Veterans Claims (Court).  In March 2016 the Court vacated and remanded the denial of the increased rating claims.  Significantly, the Court noted in the memorandum decision that 

The appellant does not raise any argument concerning the Board's denial of increased schedular disability ratings for his neck and back disabilities. Accordingly, the Court will not address these matters.

While the Court had jurisdiction to address the entirety of the appealed August 2014 Board decision, to include the Board's decision regarding the schedular evaluation of the cervical and thoracic spine, the Court did not elect to address this portion of the decision, instead focusing entirely on an analysis regarding an extraschedular rating. The result of the Court's decision not to address an issue essentially renders the issue unappealed and does not equate to an affirmance of that issue. See Pederson v. McDonald, 27 Vet. App 276 (2015); Cacciola v. Gibson, 27 Vet. App. 45 (2014).  In other words, the Veteran abandoned the issue of an increased evaluation on a schedular basis and the Board will not address the schedular evaluation in this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2016 rating decision the RO granted TDIU effective October 9, 2014.  However, the Veteran has argued he is entitled to TDIU effective in 2008, when he last worked. 

Entitlement to TDIU is an element of increased rating claims when evidence of  unemployability is submitted during the course of an appeal from an assigned disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Entitlement to TDIU is raised where a veteran (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible and (3) submits evidence of unemployability.  Roberson v Principi, 251 F. 3d 1378 (Fed Cir 2001).

In his January 2009 substantive appeal the Veteran stated that he had to take early retirement from his job as a corrections officer due to his neck and back condition as his condition had gotten so that he could no longer perform his job without endangering his coworkers.

In a May 2016 statement the Veteran reported that the walking through the cell block and crawling, bending, and reaching during cell checks would cause pain in his back and neck.  He reported he was given verbal and written warnings due to missing work due to pain.  He stated that he did not believe he could physically restrain an inmate if necessary due to his back and neck conditions. 

On VA examination in June 2012 the examiner noted that the Veteran's neck condition impacted his ability to work and indicated that the Veteran retired early due to his back and neck conditions because he was unable to perform the physical requirements.  The examiner specifically noted he was unable to perform overhead work, and had difficulty with upper body lifting, grasping objects, pushing and pulling, and prolonged driving.  The examiner also noted that the Veteran's back condition impacts his ability to work, noting he is unable to stand for longer than 15 minutes, has to frequently change positions to relieve back pressure, and is unable to life more than 30 pounds.

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

From August 15, 2006 to October 9, 2014 the Veteran had a combined 50 percent disability rating.  Therefore, he does not meet the rating requirements for assignment of a schedular TDIU.

However, the Board finds that there is evidence that the Veteran's service-connected disabilities caused unemployability prior to October 9, 2014.  Therefore, the Board is remanding the issue of entitlement to TDIU on an extraschedular basis prior to October 9, 2014.  38 C.F.R. § 4.16(b)

The Board also finds that the issue of entitlement to an extraschedular rating for his service-connected disabilities should be referred to the Director of the VA Compensation Service.  In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is warranted.  As noted in CAVC's memorandum decision, the record raised the issue as he reported he retired early because of the combined impact of his neck and back disabilities and the 2012 examiner found he could not perform overhead work, had difficulty with upper body lifting, grasping objects and prolonged driving.  Accordingly, the issue of extraschedular evaluations should be referred to the Director of Compensation Service.

Accordingly, the case is REMANDED for the following action:

1. Refer the following issues to the Director of the VA Compensation Service:

a) Extraschedular consideration of TDIU prior to October 9, 2014 pursuant to 38 C.F.R. § 4.16 (b).

b) Extraschedular consideration of the Veteran's increased rating claims pursuant to 38 C.F.R. § 3.321 (b)(1) based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) 

2. Thereafter, readjudicate the claims. If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


